t c memo united_states tax_court robert schelble and susan schelble petitioners v commissioner of internal revenue respondent docket no filed date richard clark for petitioners james gehres for respondent memorandum opinion fay judge by statutory_notice_of_deficiency dated date respondent determined deficiencies in peti- tioner' sec_1 income_tax for the taxable years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively the sole issue for decision is whether termination_payments provided by petitioner's employer and received by petitioner after retirement from service as an independent insurance agent are 1all references to petitioner are to robert schelble capital assets from the sale of petitioner's insurance agency or are self-employment_income subject_to the self-employment_tax under sections and we hold that the payments are self-employment_income subject_to self-employment_tax this matter was submitted to the court fully stipulated pursuant to rule the stipulation of facts and the exhibits attached thereto are incorporated by this reference at the time the petition was filed petitioners resided in fort collins colorado on date petitioner executed a career agent's agreement the agreement with american family life_insurance co american family mutual insurance co and american standard insurance co of wisconsin collectively the companies the companies' principal office was at madison wisconsin according to the agreement an insurance agent of the companies could be eligible for extended earnings when the agreement was terminated aside from certain paperwork and reporting requirements the elements which must be satisfied under the agreement in order for an agent to qualify for extended earnings are a within days of termination the agent must return to the company all policies and policy records manuals materials advertising and supplies or other_property of the 2all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated company b the agent must have represented the company for at least years c the agent must have a specified number of policies in force at the time of termination and d the agent must not associate himself in any sales or sales management capacity with another insurer engaged in writing any of the kinds of insurance written by the company if an agent qualifies to receive extended earnings the amount of those earnings is a specified percentage of the renewal service fee sec_3 which were paid to the agent during his final or months prior to termination the percentage increases with the agent's consecutive years_of_service the extended earnings are payable under the agreement regardless of the cause of termi- nation and regardless of the age of the agent at the time of termination in the event of an agent's death prior to the complete payout of the extended earnings his legal representa- tives are entitled to receive the earnings which the agent would have received had he not died petitioner needed to be a licensed insurance agent in order to sell insurance for the companies petitioner was responsible for all business_expenses involved in operating his insurance agency the companies owned the policies endorsements policy records manuals materials_and_supplies used by petitioner to 3renewal service fees are payments made to an agent as a service fee when an insurance_policy is renewed and consist of a percentage of the premiums_paid by the insured sell the companies' insurance petitioner was obligated to return all of these items to the companies when the agreement was terminated petitioner was permitted to use the companies' names and symbols until the agreement was terminated additionally the agreement provided that petitioner was not an employee of the companies but an independent_contractor petitioner had control of his activities as to the time place and manner of soliciting clients as of date petitioner terminated the agreement with the companies and elected to receive his extended earnings in monthly installments petitioner was entitled to receive dollar_figure of extended earnings benefits payable in monthly installments of dollar_figure with the last check in the amount of dollar_figure petitioner received the extended earnings payments from the companies as follows dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure petitioners timely filed joint federal_income_tax returns for and petitioners reported the extended earnings received in and on schedule d capital_gains_and_losses as proceeds from the sale of an insurance agency on date respondent sent via certified mail a statutory_notice_of_deficiency to petitioners setting forth deficiencies in petitioners' federal_income_tax for the taxable years and respondent contends that petitioner's extended earnings are subject_to the self-employment_tax under sec_1401 and sec_1402 because the extended earnings paid to petitioner were derived from petitioner's prior insurance_business petitioners contend that the extended earnings are the proceeds from the sale of petitioner's insurance agency to the companies and are therefore proceeds from the disposition of a capital_asset in the alternative petitioners argue that the extended earnings are not sufficiently related to petitioner's past insurance_business in order to make the payments subject_to self-employment_tax under sec_1401 and sec_1402 respondent contends that the extended earnings paid to petitioner by the companies constitute self-employment_income for purposes of the self-employment_tax under sec_1401 and sec_1402 because the payments were derived from a trade_or_business carried on by petitioner petitioners have the burden of proving respondent's determination is incorrect rule a 290_us_111 petitioner argues that his relinquishment to the companies of the records and lists he maintained with respect to the policies he sold and the policy- holders to whom he provided service was tantamount to the sale of business goodwill to the companies thus petitioners argue that the extended earnings qualify for capital_asset treatment under sec_1221 since they arose from the sale of assets used in a business petitioners cite killian v 314_f2d_852 5th cir affg tcmemo_1961_83 and 37_tc_1161 to support their theory that the extended earnings payments constitute proceeds from the sale of goodwill these cases are of no particular assistance to petitioners neither case involved extended earnings or similar payments made under an agency contract in lieu of future renewal_commissions upon termination of the agency contract both cases clearly involved an express sale where we have upheld a taxpayer's claim that there was a sale of assets the agreement at issue expressly referred to the transaction as a sale and an abundance of evidence demonstrated the existence of vendible tangible assets as well as vendible goodwill in the form of insurance expirations erickson v commissioner tcmemo_1992_585 affd without published opinion 1_f3d_1231 1st cir here the evidence does not support a finding of a sale of assets of a business the record clearly shows that there was no express sales agreement nor was there any evidence of vendible business_assets thus we conclude that petitioners have failed to satisfy their burden_of_proof that the extended earnings constitute gain_from_the_sale_or_exchange_of_capital_assets having resolved the capital_asset issue we must now address whether the extended earnings payments that petitioner received during the years in issue represent self-employment_income within the meaning of sec_1402 for the following reasons we hold that they do sec_1401 imposes a tax on the self-employment_income of every individual self-employment_income is defined in sec_1402 to mean the net_earnings_from_self-employment derived by an individual during any taxable_year sec_1402 sec_1402 defines net_earnings_from_self-employment to mean the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business in 76_tc_441 this court held that for income to be taxable as self-employment_income there must be a nexus between the income received and a trade_or_business that is or was actually carried on under the court's interpretation of the nexus standard any income must arise from some actual whether present past or future income-producing activity of the taxpayer before such income becomes subject_to self-employment taxes id pincite sec_1_1402_a_-1 income_tax regs provides that where the required nexus exists payments may be subject_to self- employment_tax even when they are attributable in whole or in part to services rendered in a prior taxable_year see also dacey v commissioner tcmemo_1992_187 revrul_68_498 1968_2_cb_377 the issue of whether an independent insurance agent's extended earnings are subject_to self-employment_tax was most recently addressed by this court in koszewa v commissioner tcmemo_1994_458 in koszewa the taxpayer signed the same career agent's agreement with the same companies as petitioner in koszewa we concluded that there was a sufficient nexus between the extended earnings payments received by the taxpayer and the trade_or_business activity in which he was engaged while associated with the companies thus the extended earnings received by the taxpayer in koszewa were subject_to the self- employment_tax applying the newberry nexus standard and the reasoning used in koszewa to petitioner we conclude that the extended earnings payments received by him during and related to the trade_or_business activity in which he was engaged while associated with the companies first to qualify for such payments petitioner had to be associated with the companies for a certain number of years have a certain number of policies in place at the time of termination and refrain from direct compe- tition with the companies all of those requirements relate to petitioner's original business with the companies second the amount of such payments was calculated by reference to the renewal_commissions that petitioner earned in his final months with the companies a criterion obviously tied to petitioner's services with the companies finally the agreement which provided for such payments stated that petitioner was to be considered an independent_contractor for all purposes and in all situations we find the extended earnings payments were clearly received in respect of a prior 'trade or business actually carried on' by petitioner koszewa v commissioner supra quoting newberry v commissioner supra pincite thus the extended earnings received by petitioner are subject_to self- employment_tax on the grounds that they were from a trade_or_business carried on by petitioner within the meaning of sec_1402 see also dunn v commissioner tcmemo_1994_414 erickson v commissioner supra petitioners rely on the court_of_appeals for the ninth circuit's reversal of the tax_court in 38_f3d_1094 9th cir revg tcmemo_1992_655 in milligan the taxpayer was an independent_contractor who sold state farm insurance policies for over years the taxpayer's contract with state farm provided that upon termination an agent who had or more years_of_service with the company would receive termination_payments for years following termination id pincite the amount of the payments for the first post- termination year depended on the income generated by the agent during months prior to termination id for the subsequent years the payments were based on a fraction of the amount payable in the first post-termination year less commission charge-backs none of the termination_payments depended on the length of the taxpayer's service for state farm and his overall earnings id in milligan we rejected the taxpayer's contention that the termination_payments represented payment for the sale of the taxpayer's insurance_business and held that the termination_payments were subject_to self-employment_tax milligan v commissioner tcmemo_1992_655 we found that there was a sufficient nexus between the income received and the taxpayer's trade_or_business to render the payments self- employment income id the court_of_appeals acknowledged that in order for mr milligan to receive termination_payments he had to have worked for state farm as an independent_contractor for years or more milligan v commissioner f 3d pincite the court stated however that this fact by itself did not create a close enough nexus to establish that the termination_payments were derived from mr milligan's prior business activity within the meaning of the self-employment_tax id the court_of_appeals concluded that mr milligan already had been fully compensated for his services and that his business activity was not the source of the termination_payments id pincite we conclude that this case is distinguishable on its facts from milligan due to substantial differences that exist between petitioner's payments herein and the payments at issue in milligan the court_of_appeals in milligan v commissioner supra pincite found that to be taxable as self-employment_income earnings must be tied to the quantity or quality of the taxpayer's prior labor rather than the mere fact that the taxpayer worked or works for the payor here both the quantity and quality of petitioner's labor directly affected the amount of his extended earnings payments unlike the termination_payments to the taxpayer in milligan petitioner's extended earnings were based in part on how long he had been in service for the companies the percentage of petitioner's renewal service fees which would be paid to him as extended earnings was determined by how many years he had served as an agent to the companies to qualify for the lowest percentage of extended earnings petitioner had to have repre- sented the companies for at least years additionally peti- tioner had to have or more american family mutual casualty fire and health policies in force and at least american standard policies in force at the time the agreement was terminated in order to qualify for extended earnings thus the extended earning payments received by petitioner were tied to the quantity quality and duration of his prior labor another distinction is that the termination_payments in milligan v commisisoner supra pincite did not depend upon the level of milligan's prior business activity because the termination_payments were subject_to two adjustments unrelated to any business activity on milligan's part for state farm the state farm companies adjusted the termination_payments to reflect the amount of income received on milligan's book of business during the first post-termination year and the number of his personally-produced policies cancelled during that year if all of milligan's customers had cancelled their state farm non-life policies during the first post-termination year then milligan would have received nothing the adjusted payment amount depended not upon milligan's past business activity but upon the successor agent's future business efforts to retain milligan's customers and to generate service compensation_for state farm milligan v commisisoner supra pincite petitioner's extended earnings were based on renewal service fees paid to him during the final months preceding the agreement's termination no adjustment was made as in milligan to reflect income or cancellations during any post-termination year in that respect unlike the situation in milligan v commissioner supra the extended earnings received by petitioner were not paid as a consequence of some factor unrelated to petitioner's prior business activity as an insurance salesman the extended earnings depended upon the amount of renewal_commissions earned by petitioner in the last months prior to termination the length of petitioner's service and the level of petitioner's prior business activity we find that there is a nexus between the income received and a trade_or_business that is or was actually carried on within the meaning of newberry v commissioner t c pincite thus the extended earnings received by petitioner are subject_to self-employment_tax on the grounds that they were derived by petitioner from a trade_or_business carried on by petitioner within the meaning of sec_1402 for the foregoing reasons we hold that the extended earnings received by petitioner in the amounts stipulated are subject_to self-employment_tax under sec_1401 and sec_1402 decision will be entered for respondent
